[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#108)
The plaintiff is seeking to enforce the contract between two defendants and the plaintiff seeks an order directing State Street to pay John Brassman money allegedly owed under the contract. The contact between the defendants does not expressly state that the plaintiff is a third party beneficiary. Also, the complaint is void of any allegations which indicate that the defendants intended to include the plaintiff as a third party beneficiary. The motion to strike the first prayer in the second count is hereby granted.
The plaintiff does not allege that it is entitled to attorney's fees because of any existing contractual obligation, and the plaintiff does not indicate that any statute authorizes such an award. Therefore, the defendants' motion to strike the third prayer for relief of the second and third counts is granted.
RODRIGUEZ, J.